Citation Nr: 9909750	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  94-31 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
April 1987 to September 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1993 rating decision from the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for left ear 
hearing loss with a noncompensable evaluation, but did not 
grant service connection for right ear hearing loss.  

In March 1996, the Board remanded the veteran's claim for 
service connection for right ear hearing loss for further 
development, to include obtaining additional medical 
treatment records or evaluations and a VA examination.


FINDING OF FACT

There is no competent medical evidence of record of a current 
hearing loss disability in the right ear.


CONCLUSION OF LAW

The claim of entitlement to service connection for right ear 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.655; 3.385 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service entrance examination, dated in April 
1987, showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
20
LEFT
0
0
0
0
20

On a report of medical history, completed at the same time, 
the veteran indicated no history of hearing loss.

The veteran's service medical records on October 27, 1988, 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
10
LEFT
15
10
20
30
75

A second service audiogram on October 31, 1988 showed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
10
LEFT
45
45
35
45
85

In November 1988, the veteran was seen in the ENT clinic with 
a provisional diagnosis of high-frequency sensorineural 
hearing loss.  The examiner indicated an impression of 
moderate-to-severe sensorineural loss left ear worse than the 
right ear, probably secondary to noise exposure.  An 
audiogram at that time showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
20
LEFT
10
10
5
25
65

The veteran filed an initial claim for VA benefits for 
service connection for bilateral hearing loss in August 1992.  

The record contains a private audiogram dated in August 1992, 
which is uninterpreted.  The physician indicated that the 
veteran suffered left ear damage due to mortar fire during 
service.  

A VA examination was conducted in October 1992.  The veteran 
indicated a chief complaint of hearing loss in the left ear 
following exposure to trauma.  The examiner noted that 
previous audiograms had shown definite nerve deafness in the 
left ear.  Physical examination of the ears was normal.  The 
examiner indicated a diagnosis of left ear nerve deafness.  

A July 1993 VA audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
15
LEFT
20
15
10
35
70

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
The examiner noted a history of noise exposure to a sudden 
explosion in 1988, during service, which affected the left 
ear.  The examiner indicated that the veteran's hearing was 
within normal range in the right ear.  

The record contains an undated private audiogram, which is 
uninterpreted by a medical professional, but appears to have 
tested only the left ear.  

At a hearing before the undersigned in April 1994, the 
veteran testified that he had previously submitted a private 
hearing evaluation and a copy of his military profile 
following the incident where he lost his hearing.  
Transcript, pp. 2-3.  He reported that he had been exposed to 
a mortar round during service at close proximity due to a 
mistake by his assistant gunner.  Transcript, p. 4.  The 
veteran testified that his hearing was about the same as at 
the 1993 VA audiogram.  Transcript, p. 5.  

In March 1996, the Board remanded the veteran's claim for 
service connection for right ear hearing loss for further 
development, to include obtaining additional medical 
treatment records or evaluations and a VA examination.  The 
RO requested that the veteran submit a list of health care 
providers who had treated him for hearing loss in the right 
ear from 1993 to the present, in March 1996.  The veteran did 
not respond to this request.  The RO further contacted VA 
outpatient clinics near the veteran, but no records of 
treatment were available.  The veteran was scheduled for a VA 
examination in December 1997, but failed to report for the 
examination.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
those affecting the organic nervous system, are manifested to 
a compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1101, 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Impaired hearing will be considered a disability, under the 
VA regulations, when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  The Board 
remanded the veteran's claim, in part, for a VA examination 
to establish entitlement to VA benefits.  The veteran failed 
to report for this examination.  There is no competent 
medical evidence of record of a current right ear hearing 
loss as defined in § 3.385.  The VA examiner in July 1993 
indicated that the veteran's hearing was within normal range 
in the right ear.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).



ORDER

Entitlement to service connection for right ear hearing loss 
is denied.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


